Wilson, P. J., and Hebel, J., concur. Finding of facts: We find as the facts that the plaintiff was not on the premises at the time of the injury by express or implied invitation of the defendant ; that the plaintiff was not lured upon the premises of the defendant by any attractive and dangerous place, device, condition or thing maintained by the defendant ; that the plaintiff came upon the defendant’s premises for the purpose of hunting frogs and that the plaintiff at the time of his injury was a trespasser on the defendant’s premises and the defendant owed the plaintiff no duty to see to Ms safety thereon; that the dynamite caps by the explosion of which the plaintiff was injured were plainly marked as dangerous and were known to the plaintiff to be explosive and dangerous ; that the plaintiff knowing it was wrong so to do committed a second trespass in tailing and carrying away and exploding dynamite caps and that this second trespass and not any negligence on the part of the defendant proximately caused the plaintiff’s injury ; that the plaintiff was guilty of negligence which contributed to cause his injury and that the defendant is not liable for said injuries.